Reverse and Render; Opinion Filed January 27, 2020




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-19-00183-CV

                   SANTOS NAVARRO ROSALES, Appellant
                                 V.
         LONE STAR CORRUGATED CONTAINER CORPORATION, Appellee

                             On Appeal from the 95th District Court
                                     Dallas County, Texas
                              Trial Court Cause No. DC-15-14021

                              MEMORANDUM OPINION
                           Before Justices Myers, Osborne, and Nowell
                                    Opinion by Justice Myers
       This is an accelerated, interlocutory appeal from an order vacating an arbitration award in

favor of appellant Santos Navarro Rosales. In four issues, Rosales argues that (1) the trial court

erred by vacating the arbitration award for arbitrator misconduct; (2) the trial court’s order vacating

the award is void because the trial judge had no jurisdiction to hear the case; (3) the trial court

erred in vacating the award because appellee Lone Star Corrugated Container Corporation’s

motion to vacate was untimely; and (4) the trial court erred in ordering unrequested relief. We

reverse the trial court’s order and render judgment confirming the arbitrator’s final award.

                            BACKGROUND AND PROCEDURAL HISTORY

       On November 7, 2015, Rosales filed this negligence lawsuit against Lone Star. Rosales

had worked there for approximately thirty-five years as a machine operator helper, which required

heavy lifting, bending and twisting. Rosales suffered a workplace injury to his back, and he alleged
that Lone Star failed to maintain a safe and healthful workplace and that it failed to train employees

on safety measures and lifting techniques. Lone Star filed an answer.

       On March 11, 2016, a Rule 11 agreement between the parties was filed with the district

court stipulating to arbitration. On March 22, the parties filed an agreed motion to refer to

arbitration and for abatement of proceedings. Three days later, on March 25, the trial judge signed

an order abating the case until further order of the court.

       Judge Nancy A. Thomas (the “arbitrator”) was appointed the arbitrator by agreement of

the parties. The arbitration was conducted pursuant to the Lone Star Dispute Resolution Plan

(DRP) and the Dispute Resolution rules and procedures. The DRP also provided the arbitration

would be governed by the Federal Arbitration Act (FAA).

       The arbitration hearing occurred over a four-day period, from February 27 to March 2,

2018, in Dallas, Texas. On July 16, 2018, the arbitrator made an interim award in favor of Rosales

on the issue of liability and reopened the hearing on the issue of damages. The arbitrator conducted

a telephonic hearing on damages on July 24, at which counsel for both parties participated. On

September 17, 2018, the arbitrator signed a twenty-four page final award in favor of Rosales.

       On October 29, 2018, Rosales filed a motion to lift the abatement order and to confirm the

arbitration award. On December 7, Lone Star filed a response and countermotion to vacate the

arbitration award, arguing the award should be vacated because the arbitrator prejudiced Lone Star

by refusing to hear testimony, i.e., allowing no redirect examination of its corporate representative,

Paul McLeod. The agreed order lifting abatement was signed on December 25, 2018. On January

6, 2019, Rosales filed a response to Lone Star’s motion to vacate.

       The hearing on Rosales’s motion to confirm and Lone Star’s motion to vacate was held on

January 23, 2019. By that time, the trial judge that had signed the abatement order was no longer

the sitting judge of the 95th Judicial District Court, and a visiting judge was assigned to the case.

                                                 –2–
Lone Star, however, objected to the motions being heard by a visiting assigned judge. The case

was then reassigned to another visiting judge, who presided over the hearing. After listening to

the parties’ arguments, the assigned judge asked for half an hour to review the parties’ filings.

When she returned to the bench she denied the motion to confirm and granted the motion to vacate.

The written order signed that same day vacated the September 17, 2018 final arbitration award and

ordered a new hearing before a different arbitrator.

       On February 12, 2019, Rosales filed a motion for new trial and a plea to the jurisdiction.

Rosales also requested findings of fact and conclusions of law, and filed a notice of expedited

appeal from an interlocutory order. On March 7, the assigned judge signed her findings of fact

and conclusions of law, concluding in part as follows: “The Arbitrator prejudiced Lone Star and

committed misconduct by preventing Lone Star from providing testimony that would refute the

basis of the Award. In this case, the Arbitrator allowed no redirect examination of its corporate

representative, McLeod.” Lone Star responded to the motion for new trial and the plea to the

jurisdiction, and a hearing on the motion for new trial was held on March 28. During that hearing,

Rosales objected to the assigned judge that had heard the motion to confirm and the motion to

vacate. On that same day, the presiding judge signed an order overruling Rosales’s objections to

the assigned judge. An order denying the motion for new trial was signed by the assigned judge

on April 11, 2019.

                                            DISCUSSION

       In his first issue, Rosales contends the trial court erred in vacating the arbitration award for

arbitrator misconduct. Rosales argues that Lone Star failed to present a complete record of the

arbitration proceeding, as required to support a vacatur, and that the elements required to support

vacatur are not present here.

       Review of a trial court’s decision as to vacatur or confirmation of an arbitration award is

                                                 –3–
de novo and the appellate court reviews the entire record. See In re Chestnut Partners, Inc., 300
S.W.3d 386, 397 (Tex. App.––Dallas 2009, pet. denied); Statewide Remodeling, Inc. v. Williams,

244 S.W.3d 564, 567 (Tex. App.––Dallas 2008, no pet.); see also Forsythe Int’l, S.A. v. Gibbs Oil

Co. of Tex., 915 F.2d 1017, 1021 (5th Cir. 1990). All reasonable presumptions are indulged in

favor of the award, and none against it. Statewide Remodeling, Inc., 244 S.W.3d at 568.

       The parties in this case contractually agreed to arbitration under the Dispute Resolution

Plan (DRP), and they agreed in the DRP that the arbitration would be governed by the Federal

Arbitration Act (FAA). Under the FAA, an arbitration award is presumed to be valid. Myer v.

Americo Life, Inc., 232 S.W.3d 401, 407 (Tex. App.––Dallas 2007, no pet.). Judicial review is

“exceedingly deferential” and “extraordinarily narrow.” Id. at 408 (citing Sarofim v. Trust Co.,

440 F.3d 213, 216 (5th Cir. 2006)); see also Brabham v. A.G. Edwards & Sons, Inc., 376 F.3d 377,

380 (5th Cir. 2004).

       An arbitration award governed by the FAA must be confirmed unless it is vacated,

modified, or corrected under certain limited grounds. Amoco D.T. Co. v. Occidental Petroleum

Corp., 343 S.W.3d 837, 841 (Tex. App.––Houston [14th Dist.] 2011, pet. denied); Prescription

Health Network, LLC v. Adams, No. 02–15–00279–CV, 2017 WL 1416875, at *3 (Tex. App.—

Fort Worth Apr. 20, 2017, pet. denied) (mem. op.). Section 10 of the FAA provides the only

grounds upon which a reviewing court may vacate an arbitrative award. McKool Smith, P.C. v.

Curtis Int’l, Ltd., 650 Fed. Appx. 208, 211 (5th. Cir. 2016) (quoting Brook v. Peak Int’l, Ltd., 294
F.3d 668, 672 (5th Cir. 2002)). Under section 10(a), a court may vacate an arbitration decision

upon the application of any party to the arbitration:

       (1) where the award was procured by corruption, fraud, or undue means;

       (2) where there was evident partiality or corruption in the arbitrators, or either of
       them;

       (3) where the arbitrators were guilty of misconduct in refusing to postpone the

                                                –4–
          hearing, upon sufficient cause shown, or in refusing to hear evidence pertinent and
          material to the controversy; or of any other misbehavior by which the rights of any
          party have been prejudiced; or

          (4) where the arbitrators exceeded their powers, or so imperfectly executed them
          that a mutual, final, and definite award upon the subject matter submitted was not
          made.

9 U.S.C. § 10(a). Because the FAA does not include an additional ground to vacate an arbitration

award based on mere errors in interpretation or application of the law, or mistakes in fact-finding,

courts must not “conduct a review of an arbitrator’s decision on the merits.” Householder Grp. v.

Caughran, 354 Fed. Appx. 848, 851 (5th Cir. 2009); see also Citigroup Glob. Mkts., Inc. v. Bacon,

562 F.3d 349, 358 (5th Cir. 2009); Hudgins v. Ameriprise Fin. Services, Inc., 3:17-CV-3125-S,

2018 WL 4717614, at *4 (N.D. Tex. Sept. 30, 2018). “Under the FAA, courts may vacate an

arbitrator’s decision ‘only in very unusual circumstances.’” Oxford Health Plans, LLC v. Sutter,

569 U.S. 564, 568 (2013) (quoting First Options of Chicago, Inc. v. Kaplan, 514 U.S. 938, 942

(1995)); see Rainier DSC 1, L.L.C. v. Rainier Capital Mgmt., L.P., 828 F.3d 362, 364 (5th Cir.

2016).

          Additionally, the DRP between the parties adopted specific rules to be followed in the

arbitration. Paragraph 22, entitled “Order of Proceedings,” gave the arbitrator broad discretion

regarding how to conduct the hearing. It states in part that the arbitrator has the authority to set

the rules for the conduct of the proceedings, to exercise that authority to expedite the resolution of

the dispute, to direct the order of proof, and to direct the parties to focus their presentations on the

issues:

          With the exception of the rules regarding the allocation of the burdens of proof and
          going forward with the evidence, the arbitrator has the authority to set the rules for
          the conduct of the proceedings and shall exercise that authority to afford a full and
          equal opportunity to all parties to present any evidence that the arbitrator deems
          material and relevant to the resolution of the dispute.

          The arbitrator, in exercising his or her discretion, shall conduct the proceedings
          with a view toward expediting the resolution of the dispute, may direct the order of

                                                   –5–
       proof, bifurcate proceedings, and direct the parties to focus their presentations on
       issues the decision of which could dispose of all or part of the case.

       We review the trial court’s order to vacate de novo, and we must decide whether Lone Star

met its burden to vacate the arbitration award. Lone Star contends the arbitrator improperly refused

to hear evidence by not allowing a redirect examination of its corporate representative, McLeod;

that this evidence was pertinent and material; and the arbitrator’s alleged misconduct prejudiced

Lone Star’s rights, thereby depriving it of a fundamentally fair hearing. See 9 U.S.C. § 10(a)(3);

Hudgins, 2018 WL 4717614, at *4.

       The record shows that the arbitration hearing began on February 27, 2018, and lasted four

days. Lone Star called McLeod to testify on the fourth day of the proceedings, March 2, 2018,

which was the only day that was transcribed. Rosales had filed the arbitration proceeding against

Lone Star alleging negligence as a result of a workplace injury to his back. After a direct

examination of McLeod by Lone Star’s counsel, counsel for Rosales cross-examined him. During

his cross-examination, Rosales’s counsel repeatedly asked McLeod questions about his knowledge

of Rosales’s training over the course of Rosales’s years of working at Lone Star––to which

McLeod repeatedly responded, “I don’t know.”

       Lone Star cites the following exchange, which occurred after counsel for Rosales cross-

examined McLeod:

       THE ARBITRATOR: All right. It is 3:47. I would personally prefer that we
       conclude with Mr. McLeod at 4:00. I don’t know if you’re going to have redirect.

       [COUNSEL FOR LONE STAR]: I have not decided if I do. It might be one
       question. Maybe. You’re suggesting something else. Okay. I will have no
       redirect.

At the end of Rosales’s recross examination, the arbitrator asked Lone Star’s counsel if he wanted

to redirect McLeod:

       [COUNSEL FOR ROSALES]: No further questions.

       THE ARBITRATOR: All right. Any redirect?
                                       –6–
       [COUNSEL FOR LONE STAR]: I have no redirect, Your Honor.

       THE ARBITRATOR: All right. Good. You may stay there or step down. Let’s
       bring in the next witness.

       In his affidavit offered in support of Lone Star’s motion to vacate, Lone Star’s counsel

during the arbitration hearing offered the following account of what happened:

       Over the course of Rosales’[s] counsel’s four hour cross-examination, the
       Arbitrator repeatedly expressed verbal and nonverbal frustration with him.
       Specifically, the Arbitrator expressed annoyance and frustration while counsel for
       Rosales was speaking. I interpreted these nonverbal cues to reflect the Arbitrator’s
       not giving credence to counsel for Rosales’s theories, line of questioning, and the
       alleged importance of the cross-examination testimony.

       In addition to the Arbitrator’s nonverbal cues, the Arbitrator repeatedly admonished
       counsel at least three times for Rosales over the course of his cross-examination for
       his irrelevant and repetitive line of questioning, as well as his blatant delay tactics
       saying things like, “I don’t really understand this line of questioning,” and “we need
       to move on.” Together with the Arbitrator’s non-verbal cues, I interpreted the
       Arbitrator’s admonishments to demonstrate the clear lack of credence the Arbitrator
       was giving the cross-examination.

       Roughly three and a half hours into the cross-examination of McLeod, and after a
       long series of redundant questions, the Arbitrator admonished Rosales’[s] counsel
       for the extraordinary length on his cross examination. Ultimately, when opposing
       counsel said he had perhaps three (3) more hours, the Arbitrator pointedly gave him
       another 30 minutes. The Arbitrator then asked me whether I would have any
       questions on redirect. When I stated that I intended to ask a very limited number
       of questions, the Arbitrator looked at me and shook her head “no.” I was forced to
       forego redirect and responded, “You’re suggesting something else. Okay. I will
       have no redirect,” to which the Arbitrator smiled, chuckled, and nodded her head.
       Importantly, this would have been my onlv redirect exam of Mr. McLeod.

       [INTERNAL CITATIONS OMITTED].

       Counsel for Lone Star states that “[h]ad I conducted an examination on redirect,” he would

have asked McLeod:

       • why he answered “I don’t know” in response to counsel for McLeod’s questions
       about Santos’s training;

       • if he was employed at Lone Star when Santos began his employment, and,
       accordingly, whether he had knowledge about Santos’s training prior to McLeod
       starting at Lone Star;

       • that he had observed Mr. Rosales working on an almost daily basis since 1992
                                                –7–
       and saw him lifting the boxes using proper techniques, under what circumstances
       McLeod observed Santos working; and

       • about his observations about Santos’s ability to safely lift boxes, lifting only
       amounts that he could safely lift.

Lone Star’s counsel further states:

       McLeod would have been able to testify that he answered “I don’t know” because
       he was not employed with Lone Star during the first 14 years of Rosales’s thirty-
       year tenure with Lone Star. McLeod would have been able to provide testimony
       that he had daily observed Rosales’s work throughout his career and saw him
       conduct his work in a safe manner using proper lifting techniques. Even further,
       McLeod would have been able to testify that that [sic] he routinely witnessed Mr.
       Rosales conducting his work in a safe manner because he worked side-by-side with
       Lone Star’s employees—including Santos—in order to verify that they were
       working correctly, including correctly and safely lifting boxes.

       In its brief, as support for vacating the arbitration award based on arbitrator misconduct,

Lone Star analogizes this case to Gulf Coast Indus. Workers Union v. Exxon Co., 70 F.3d 847 (5th

Cir. 1995). In that case, an employer discovered marijuana in the automobile of a member of the

plaintiff industrial workers’ union. Id. at 848. He consented to a search of the vehicle after the

employer’s canine contraband detection service detected the presence of contraband in the car

while conducting a routine search on the employer’s premises for drugs and alcohol. Id. The

employer subsequently suspended and later terminated the union member after he refused to take

a drug test. Id. at 849. During the arbitration hearing, when the employer attempted to qualify a

Substance Abuse Report (“SAR”)––that contained the results of the test that detected the

marijuana––as a business record, the arbitrator informed the employer the SAR did not have to be

so qualified because it was already in evidence. Id. at 849. The arbitrator later refused to consider

the SAR as evidence on the ground it “did not establish that the substance was marijuana because

it was hearsay, and did not even have the status of a business record.” Id. “The arbitrator then

spent five pages of his decision on a diatribe on the unreliability of hearsay.” Id. The district court

granted summary judgment in favor of the employer, thereby vacating the arbitration award,


                                                 –8–
concluding in part that “the arbitrator lulled Exxon into believing that the SAR was admitted into

evidence and then refused to consider it on the ground that it was unreliable hearsay.” Id. at 850.

The Fifth Circuit affirmed the district court’s vacatur, agreeing the arbitrator engaged in

misconduct within the scope of Section 10 of the FAA by refusing to hear evidence pertinent and

material to the controversy, i.e., whether the employer had reasonable cause to order the employee

to submit to drug testing. Id. at 849–50. The Fifth Circuit concluded that “not only did the

arbitrator refuse to consider evidence of the positive drug test, he prevented Exxon from presenting

additional evidence by misleading it into believing that the SAR had been admitted as a business

record.” Id. at 850. The court also noted that “Exxon attempted to establish the SAR as a business

record, but the arbitrator stopped it, stating that the test was already admitted.” Id.

        The situation in the present case is quite different. Lone Star argues that “[a]lthough the

arbitrator’s non-verbal dissent is not reflected in the transcript, the effects of the arbitrator looking

at Lone Star’s counsel and shaking her head are clearly reflected in the record.” Yet nowhere in

the limited arbitration record before us––and only one day from the four-day arbitration hearing

was recorded––does the arbitrator deny or refuse a request by Lone Star to redirect McLeod. The

transcribed record shows Lone Star’s counsel affirmatively declining an opportunity to redirect

McLeod: “I have no redirect, Your Honor.” In Gulf Coast, the record showed the arbitrator told

Exxon’s counsel he did not need to introduce the report into evidence as a business record because

it was already in evidence. Id. at 850, n. 2. This statement misled Exxon’s counsel into believing

the SAR had been admitted as a business record, and Exxon did not present additional evidence

because it had been misled into believing the report had been admitted. See id. Moreover, the

evidence cited by Lone Star regarding what allegedly took place here (i.e., that the arbitrator shook

her head “no”) is the affidavit from Lone Star’s counsel. But an affidavit from counsel is no

substitute for a written or other official transcript of the arbitration hearing. See MPJ v. Aero Sky,

                                                  –9–
L.L.C., 673 F. Supp. 2d 475, 498–99 (W.D. Tex. 2009) (stating that an attorney’s testimony was

not a substitute for a written or other official transcript of the arbitration hearing, and that neither

side had secured or presented to the court a transcript of any of the arbitration hearings).

        Additionally, even if we assume the arbitrator shook her head “no,” as the affidavit asserts,

“‘[i]t is well settled that a party may not sit idle through an arbitration proceeding and then

collaterally attack that procedure on grounds not raised before the arbitrators when the result turns

out to be adverse.’” Wellman v. Writers Guild of America, West, Inc., 146 F.3d 666, 673 (9th Cir.

1998) (quoting Marino v. Writers Guild of America, East, Inc., 992 F.2d 1480, 1484 (9th Cir.

1993)); see Brotherhood of Locomotive Engineers, Int’l Union v. Union Pacific Ry. Co., 134 F.3d
1325, 1331 (8th Cir. 1998) (parties may waive procedural defects not raised to arbitrator in

Railway Labor Act arbitration proceeding); Brotherhood of Ry., Airline, & S.S. Clerks, Freight

Handlers, Express & Station Employees v. St. Louis S.W. Ry., 676 F.2d 132, 136 (5th Cir. 1982)

(“‘It is imperative to an efficient and fair administration of justice that a litigant may not withhold

his objections, await the outcome, and then complain that he was denied his rights if he does not

approve the resulting decision.’”) (quoting Brotherhood of Railroad Trainmen v. Chicago,

Milwaukee, St. Paul & Pacific Railroad, 380 F.2d 605, 608–09 (D.C. Cir. 1967)); Schneider v.

Southern Ry. Co., 822 F.2d 22, 24 (6th Cir. 1987) (“It is well-established that parties to an

arbitration may waive procedural defects by failing to bring such issues to the arbitrator’s attention

in time to allow the arbitrator an opportunity to cure the defects.”); Weinberg v. Silber, 140 F.

Supp. 2d 712, 721 (N.D. Tex. 2001) (“If a party does not protest to the arbitrator, courts generally

will not give him a second chance to do so in a motion to vacate.”), aff’d, 57 Fed. Appx. 211 (5th

Cir. 2003). Paragraph 28 of the DRP rules, entitled “Waiver of Objection/Lack of Compliance

With These Rules,” states that “[a]ny party that proceeds with the arbitration after knowledge that

any provision or requirement of these Arbitration Rules has not been complied with, and who fails

                                                 –10–
to state objections thereto in writing or in the transcribed record, shall be deemed to have waived

the right to object [emphasis added].”

       There is no indication in the record before us that Lone Star objected to the arbitrator’s

alleged refusal to allow redirect examination, asked for leave to make an offer of proof of the

testimony that would have been included in a redirect of McLeod, or that it moved for an

opportunity for further redirect before the close of its evidence. In fact, Lone Star did not even

raise the issue of the redirect examination of McLeod until after the arbitrator issued her award

against Lone Star.

       Lone Star argues that if, as in this case, an arbitrator’s misconduct becomes apparent only

when the arbitrator rules and relies heavily on the absence of the excluded evidence, a party “who

would not have offered the evidence has no reason to object until the award is issued.” It points

out that the arbitrator “devoted more pages” to summarizing McLeod’s testimony “than another

witness by far,” and that “[n]othing in the Award indicates that the arbitrator nonetheless viewed

his testimony as unimportant, redundant, or cumulative.”

       But apart from failing to show that the arbitrator refused to allow it to introduce evidence,

Lone Star’s argument overlooks the fact that McLeod’s “I don’t know” cross-examination

testimony––three pages of the arbitrator’s twenty-four page report quote this testimony––occurred

on the final day of the four-day hearing. The arbitrator’s report discusses testimony from a number

of other witnesses: Rosales; Martin Lozado (the plant manager); three other Lone Star employees;

Rosales’s safety expert; Lone Star’s safety expert; two orthopedic surgeons who testified for

Rosales; and Lone Star’s two medical experts. It also references reports provided by the two

orthopedic surgeons and Lone Star training documentation that the arbitrator reviewed. The final

day of the arbitration hearing––the only day of the four-day proceeding where we have a

transcribed record––encompassed the latter portion of McLeod’s direct testimony, Rosales’s

                                               –11–
cross-examination, and the testimony of Lone Star’s safety expert, after which both sides rested.

We have no record, therefore, other than what is described in the arbitration award itself, of all of

McLeod’s direct testimony; the testimony of the three Lone Star employees that testified (co-

workers of Rosales); nor is there any record of the two orthopedic surgeons that testified on behalf

of Rosales (or of their reports). And as the last full paragraph of the award’s legal analysis shows,

the arbitrator did not base her award simply on Lone Star’s alleged failure to properly train Rosales

to do his job:

       Based upon the facts of this case, and after considering the greater weight and
       degree of credible evidence, the Arbitrator finds and concludes that Lone Star’s
       failure to provide Rosales with a safe workplace, failure to provide Rosales with
       necessary instrumentalities (specifically including, but not limited to, a platform),
       and failure to properly train Rosales to do his job was the proximate cause of
       Rosales’[s] severe spinal stenosis, disc herniation, and other injuries and/or was the
       proximate cause of the aggravation of any pre-existing conditions of severe spinal
       stenosis, disc herniation, and other injuries if they did exist.

       As both parties acknowledge, “when a non-prevailing party seeks to vacate an arbitration

award, it bears the burden in the trial court of bringing forth a complete record that establishes its

basis for vacating the award.” Centex/Vestal v. Friendship W. Baptist Church, 314 S.W.3d 677,

685 (Tex. App.—Dallas 2010, pet denied). Lone Star argues that we can affirm the trial court’s

vacatur of the award because the record that we have supports the trial court’s finding that the

arbitrator’s misconduct prevented Lone Star from presenting evidence. We conclude, however,

that Lone Star has made no such showing. Accordingly, based on the record, we conclude that

Lone Star failed to show that the arbitrator refused to allow it to introduce evidence and,

alternatively, that it waived any right to complain about a denial of redirect.

       We sustain Rosales’s first issue and conclude the trial court erred in vacating the arbitration

award. We reverse the trial court’s order and render judgment confirming the arbitrator’s final




                                                –12–
award. Because of this holding, we need not address Rosales’s other arguments.




                                                /Lana Myers/
                                                LANA MYERS
                                                JUSTICE

190183F.P05




                                            –13–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 SANTOS NAVARRO ROSALES,                             On Appeal from the 95th District Court,
 Appellant                                           Dallas County, Texas
                                                     Trial Court Cause No. DC-15-14021.
 No. 05-19-00183-CV          V.                      Opinion delivered by Justice Myers.
                                                     Justices Osborne and Nowell participating.
 LONE STAR CORRUGATED
 CONTAINER CORPORATION, Appellee

        In accordance with this Court’s opinion of this date, the trial court’s order vacating the
arbitrator’s award is REVERSED and judgment is RENDERED that the arbitrator’s final award
entered in case number 10021, Dispute Resolutions, Inc., on or about September 17, 2018 be, and
here is, CONFIRMED. It is ORDERED that appellant SANTOS NAVARRO ROSALES
recover his costs of this appeal from appellee LONE STAR CORRUGATED CONTAINER
CORPORATION.

Judgment entered this 27th day of January, 2020.




                                              –14–